DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office (the Office) has received claims 1-20 in application number 16/033,845.  Claims 1-20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/21 has been entered.

Response to Applicant Arguments
	Claims 1-20 stand rejected under 35 U.S.C. 103 in light of the introduction of the THOMAS reference.  Amendments to the claims further a necessitated a 112(a) written description rejection.  
	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are found unpersuasive, specifically with respect to Applicant’s arguments at pages 12-13 because Applicant does not claim a mobile device or a remote payment server but the device embodied by uniform resource identifier is an identifier that allows for a client device to invoke an application on a server, i.e. stored at a location within a memory on a server or otherwise.  This interpretation is supported by paragraph 0039 of Applicant’s Specification and the CHENE reference.  Examiner has further the Internet Engineering Task Force (“IETF”) draft for “The 'payto' URI scheme for payments.” Published April 7, 2018.  “This document defines the 'payto' Uniform Resource Identifier (URI) [RFC3986] scheme for specifying payments.” IETF at 2.

Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-20, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1, which is representative of independent claims 1, 8, and 15, recites the phrase: the mobile device further comprising a plurality of EMV payment application uniform resource identifiers applications to select a respective remote EMV payment application.  There is no such corresponding disclosure in the Specification.  The closest disclosure as it relates to the recited mobile device is as follows: 
using a user device is disclosed, in accordance with various embodiments. A user initiates a transaction on merchant application 115 (step 402), via user device 105. For example, the user may browse merchant application 115, via user device 105, and may desire to purchase a good or service. The user may input data to initiate the transaction, such as a purchase selection, a payment method, a shipping method or a pickup method, and/or the like. Merchant application 115 generates a transaction request (step 404) based on user input. The transaction request may comprise any suitable data related to the transaction such as, for example, a payment token, a payment amount, a merchant ID, and/or the like. . . . In various embodiments, the transaction request may also comprise an EMV payment application uniform resource identifier (URI). The EMV payment application URI may comprise a unique identifier corresponding to one or more EMV payment applications 125 stored in payment application server 120. For example, the EMV payment application URI may comprise a string of characters identifying the storage location of the corresponding EMV payment application 125 in payment application server 120. Merchant application 115 transmits the transaction request to merchant checkout system 110 (step 406), via network 101. In various embodiments, merchant application 115 may be configured to transmit the transaction request using any suitable communications protocol, such as, for example TCP/IP, Bluetooth, or the like. In that respect, method 401 may enable the transmission of transaction data without using ISO/IEC 7816 and/or ISO/IEC 14443 communication protocols typically needed in EMV transactions.
Specification at 0039 (emphasis added).  Nowhere is the “user device” disclosed as comprising a single EMV payment applications stored within the user device, let alone a plurality of EMV payment applications; or uniform resource identifier applications; or for that matter, any applications plural.  All of these features are disclosed as contained by the Payment Application Server 120 with plurality of EMV payment applications stored therein, with each EMV payment application corresponding to a uniform resource identifier.  Furthermore, the Specification does not disclose the user device as containing a plurality of uniform resource identifiers.  Nor is it a reasonable inference that a person having ordinary skill in the art before the effective filing date of the claimed invention, would view the disclosure to a mobile device transmitting a uniform resource identifier as evidence that the device comprises a plurality of uniform resource transaction request because the transaction request is made with the merchant application.  Even if the recited mobile device is afforded the scope of including the “merchant application 116,” the merchant application is also nowhere disclosed as containing a plurality of EMV payment application uniform resource identifiers applications.  Thus, claims 1, 8, and 15 lack adequate written description and claims 1-20 stand rejected under 35 U.S.C. 112(a).

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0092878 A1 (hereinafter “RADU”) in view of U.S. Pre-Grant Publication .
	The limitations of independent claim 1, commensurate in scope with independent claims 8 and 15, are considered below.  The last two limitations of claim 15 are quoted separately, as the language differs from claims 1 and 18, but the scope is commensurate with respect to the cited prior art.  Throughout this section, applicant’s claim language is quoted in italics and bold-type is added to emphasize disclosure, or lack thereof, as indicated.

	Regarding independent claims 1, 8, and 15, RADU discloses:
1.1	receiving, by a processor, a transaction request comprising a payment token and an EMV payment application uniform resource identifier ("URI") from a mobile device, the mobile device initiating the transaction request with the processor, the mobile device further comprising a plurality of EMV payment application uniform resource identifiers applications to select a respective remote EMV payment application;
______________________________________________________________________________
Claim Interpretation: The recited receiving step is interpreted as implemented by a system, consistent with the “merchant checkout system 110” in Fig. 1, such that the system receives the recited transaction request from a mobile device, where the mobile device is recited as further comprising a plurality of EMV payment application uniform resource identifiers applications.  This further comprising clause is outside the scope of the computer implemented method of claims 1 and 15, and of system claim 15, because nowhere is the mobile device itself claimed.  The mobile device need only send what is positively recited as received by the merchant checkout system, because the merchant checkout system is the claimed device. 

	RADU at [0031] (“Authentication for transactions may occur via a procedure carried out between the wallet server 206 and a user/payment device (reference numeral 212) operated by a user who is engaging in a purchase transaction with the merchant. In FIG. 2, the user/payment device 212 is depicted as a mobile device such as a smartphone, but in other situations, for example, the user/payment device 212 may be a PC or the like that is being used, via its browser program, to access an e-commerce site for the present transaction. For the particular example transaction illustrated in FIG. 2, the user/payment device 212 is shown as engaging in an interaction 214 with the wallet server 212 via a mobile authentication app (application program) 216.”);
	RADU at [0045] (“Enrollment of the user's payment card accounts may, in at least some cases, be via the PAN (primary account number) that identifies the payment card account in question and/or may be via a payment token of the type referred to in the “Payment Token Interoperability Standard” published in November 2013 by MasterCard International Incorporated, Visa and American Express.”);
	RADU at [0094] (“Another point worth noting is that the transaction may start, from the merchant's point of view, as a result of an interaction by a user/payment device 608 with a merchant device (not shown apart from block 604; the merchant device may be, e.g., an e-commerce server or a point of sale terminal). The above discussion of the user/payment device 212 in connection with the payment system 200 of FIG. 2 is generally applicable as well to the user/payment device 608 depicted in FIG. 6.”);
1.2	 invoking, by the processor in electronic communication with a payment application server, a remote EMV payment application based on the EMV payment application URI, obtained from the mobile device specifying a storage location of the remote EMV application,
	RADU at [0029] (“In effect, the wallet switch 204 may bring a wallet server 206 into the transaction by relaying, to the wallet server 206, transaction details that originate from the merchant. Significant aspects of the wallet server 206 include its storage of digital wallets 208 for numerous users of the payment system 200, and its running of numerous instantiations 210 of a payment card application emulation program. In some embodiments, for example, the emulation programs 210 may operate in accordance with the well-known EMV standard for payment card transactions, which has been set forth by EMVCo, LLC, and which is in widespread use. Accordingly, in addition to functioning as a wallet server, component 202 may also function as an EMV server.”);
	RADU at [0035] (“In a typical configuration of the payment system 200, the wallet server 206 is remote from both the merchant and from the user /payment device 212.”);
	RADU at [0048] (“In addition, the storage device 304 may store program instructions 314 such as are required to allow the wallet server 206 to operate as an EMV server (and/or to emulate other payment card account applications in addition to or instead of EMV applications). The program instructions 314 may enable to the wallet server 206 to run numerous instantiations of an EMV app, such that the wallet server 206 can emulate a card digitization for each payment card account for each user, to the extent that the payment card accounts are required to be processed in conformance with the EMV standard. In some embodiments, the wallet server 206 may run at least a thousand, or many thousands, of instantiations of an EMV app. As noted above, the wallet server 206 may additionally or 
1.3	 in response to being invoked, the remote EMV payment application is configured to interact with a merchant system kernel to process the transaction request,
	RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a "valid" value, an application cryptogram (AC) in some cases, etc.”);
1.4	 in response to processing the transaction request the remote EMV payment application is configured to transmit a transaction authorization request comprising EMV transaction data directly to an issuer system;
	RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110. In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks.”); 
1.4.1	providing, by the processor, the EMV payment application URI and a payment token from the transaction request to a payment application server, wherein the payment application server invokes the remote EMV payment application based upon the EMV payment application URI.
Claim Interpretation: The clause wherein the payment application server invokes the remote EMV payment application based upon the EMV payment application URI, is outside the scope of independent claims 1, 8, and 15, because claims 1, 8, and 15 claim the merchant system.
	RADU at [0029] (disclosing the payment token as an EMV standard) (“Enrollment of the user's payment card accounts may, in at least some cases, be via the PAN (primary account number) that identifies the payment card account in question and/or may be via a payment token of the type referred to in the "Payment Token Interoperability Standard" published in November 2013 by MasterCard International Incorporated, Visa and American Express.”);
1.5	 and receiving, by the processor, a transaction authorization notice from the issuer system, wherein the transaction authorization notice is based on the transaction authorization request generated by the remote EMV payment application.
	RADU at [0023] (“A computer 108 operated by an acquirer (acquiring financial institution) is also shown as part of the system 100 in FIG. 1. The acquirer computer 108 may operate in a conventional manner to receive an authorization request for the transaction from the POS terminal 106. The acquirer computer 108 may route the authorization request via a payment network 110 to the server computer 112 operated by the issuer of a payment card account that is associated with the payment card/device 102. As is also well known, the authorization response generated by the payment card issuer server computer 112 may be routed back to the POS terminal 106 via the payment network 110 and the acquirer computer 108.”);
	RADU at [0089] at (“Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”).
15.5	 transmitting, by the processor, a transaction authorization request to the issuer system, wherein the issuer system is configured to combine the EMV transaction data and the transaction authorization request to authorize the transaction;
	RADU at [0116] (“It should be noted that where the process of FIGS. 8-10 results in the wallet server 614 receiving (or generating) a cryptogram for the transaction (via block 914 or block 1014 or block 1018, as the case may be), . . . the wallet server 614 may transmit the card details, including the transaction cryptogram, to the merchant 604 via the wallet switch 602. The merchant in turn may transmit an authorization request to the acquirer 606 including the card details and the transaction cryptogram. The authorization request may then proceed in a conventional manner via the payment network (not shown in FIG. 6) to the card account issuer (not shown in FIG. 6). If all is in order with the selected account, a conventional authorization response approving the transaction may be routed back to the merchant 604 from the issuer, via the payment network and the acquirer 606.”);
15.6	 and receiving, by the processor, a transaction authorization notice from the issuer system.
	RADU at [0089] (“Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”).
	RADU does not explicitly disclose the uniform resource identifier (URI) of the first and second limitations (1.1, 1.2), or the merchant system kernel of (1.3), or the EMV payment application URI at (1.4.1).  Additionally RADU does not disclose at (1.1) the mobile device further comprising a plurality of EMV payment application uniform resource identifiers applications to select a respective remote EMV payment application.
uniform resource identifier (URI) and the merchant system kernel.
	Regarding the uniform resource identifier (URI) (1.1), CHENE discloses:
	CHENE at [0082-83] (“The memory 124 (or the phone 14 memory) stores preferably a Uniform Resource Identifier (or URI), like e.g. a Uniform Resource Locator (or URL) and/or an Internet Protocol (or IP) type address or the like, as an identifier(s) relating to the server 110 to be addressed. The server identifier(s) is(are) used by the phone 14, acting as a client device, for transferring to the server 110 notably transaction data and its signature.”).
Claim Interpretation: The URI or universal resource identifier is interpreted to be consistent with that as a person having ordinary skill before the effective filing date of the claimed invention would interpret it.  To this end, Examiner has provided the Internet Engineering Task Force (“IETF”) draft for “The 'payto' URI scheme for payments.” Published April 7, 2018.  “This document defines the 'payto' Uniform Resource Identifier (URI) [RFC3986] scheme for specifying payments.” IETF at 2.  It further describes the syntax and semantics for the “payto” URI as it relates to its use in software applications; e.g., at “9. Method Registry,” it distinguishes between ACM, SEPA, IMAB, and UPI transactions.  The Specification at 0039 similarly discloses a URI as identifying an application stored within a server: “The EMV payment application URI may comprise a unique identifier corresponding to one or more EMV payment applications 125 stored in payment application server 120. For example, the EMV payment application URI may comprise a string of characters identifying the storage location of the corresponding EMV payment application 125 in payment application server 120.”
	Regarding the merchant system kernel (1.3), CHENE discloses:

	RADU discloses all elements of independent claims 1, 8, and 15 but for the recitations of a uniform resource identifier (URI) and a merchant kernel system.  CHENE explicitly discloses these elements as part of a device for transaction processing where the device may be “a terminal, a user terminal, an embedded chip or a smart card, as a Secure Element (or SE).” CHENE at [0003].  CHENE also discloses the “transaction operation” occurring via an “EMV card,” and that the “memory 124 stores preferably an invention transaction application, like e.g. an EMV application.”  CHENE at [0006], [0078].  The invention of RADU involves a payment system where transactions are processed using an EMV application located on a server, as opposed to on a device.  Thus RADU and CHENE are each analogous art to one and other and the claimed invention.
	Observing Fig. 2 of RADU with respect to the limitations of independent claim 1, a transaction request is received by a merchant payment system (“merchant/acquirer) at 202.  This transaction request includes a payment token, sent from the mobile application and routable to the wallet server.  CHENE teaches this identifying information for the routing of a token to a server as the uniform resource identifier (URI).  This discloses the first limitation of claim 1 (1.1).  At the next step (1.2), the merchant 202 invokes the “wallet switch” 204, routing the transaction request to the remote EMV server 210, and its corresponding remote EMV application.  This routing of the payment token to the correct remote EMV server and application uniform resource identifier (URI) as disclosed by CHENE.  Once the EMV payment application is invoked (1.3), the EMV payment application, remotely located on the EMV payment server 210, communicates with merchant 202, and the merchant processes the transaction just as it would from any EMV payment application where the EMV payment application is not remote, and located within the payment instrument device.  CHENE teaches that the merchant processes that transaction within the “kernel application,” designated in the memory to interact with external devices, and to send, receive, and sign transaction data.  Next, the remote EMV payment server 210, containing the remote EMV payment application, (1.4) passes the transaction authorization request to the issuer system, and in turn, (1.5, 15.6) the issuer system returns the corresponding transaction authorization notice to the merchant system 202.  Further, (15.5) the issuer system utilizes the EMV transaction data, as communicated through the payment network 110, to authorize the transaction.
	Limitation 1.4.1 (submitted with the RCE) is within the scope of the above discussion of Fig. 2 of RADU in view of CHENE.  The limitation recites the EMV payment application URI, where the term EMV is used as a modifier to the term URI.  Changing the label of the URI makes it no less obvious to modify the payment token as disclosed by RADU, to be an EMV standard payment token, to have a URI as disclosed by CHENE.
	Where RADU discloses generally, at Fig. 3 that the wallet server, containing the wallets and EMV server of Fig. 2, includes a storage device, processor, one or more programs controlling processor, and one or more operating systems; and RADU further discloses that the wallet stores program instructions required to allow the wallet server to operate as an EMV server; and further that the server can instantiate numerous instances of the EMV payment Uniform Resource Identifier as disclosed by CHENE, may be used as part of the EMV payment network of RADU, and it follows as obvious that a Uniform Resource Identifier, received by the merchant system with a payment token from the mobile device, would be further routed with the payment token to its corresponding EMV payment application at the payment application server, because the very purpose of a Uniform Resource Identifier is to route to the resource it identifies as its destination.
	Where RADU discloses the EMV payment system providing a payment token routable to a merchant system from a mobile device, routable to a remote EMV server; and where CHENE discloses the use of a merchant system with merchant kernel and a uniform resource identifier to route data from clients to server; it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the EMV payment system of RADU to incorporate a merchant kernel to its merchant system and uniform resource identifier with its payment token to a predictable result.
	Finally, the combination of RADU in view of CHENE does not explicitly disclose the following limitation:
1.1	[. . .] the mobile device further comprising a plurality of . . .  payment application uniform resource identifiers applications to select a respective . . .  payment application;
NOTE:  Although there is no adequate written description to support this limitation it is considered under compact prosecution.
	THOMAS discloses with respect to the recited mobile device:
1.1	receiving, by a processor, a transaction request comprising a payment token and an EMV payment application uniform resource identifier ("URI") from a mobile device, the mobile device initiating the transaction request with the processor, the mobile device further comprising a plurality of EMV payment application uniform resource identifiers applications to select a respective remote EMV payment application;
Claim Interpretation:  The URI or universal resource identifier is interpreted to be consistent with that as a person having ordinary skill before the effective filing date of the claimed invention would interpret it.  To this end, Examiner has provided the Internet Engineering Task Force (“IETF”) draft for “The 'payto' URI scheme for payments.” Published April 7, 2018.  “This document defines the 'payto' Uniform Resource Identifier (URI) [RFC3986] scheme for specifying payments.” IETF at 2.  It further describes the syntax and semantics for the “payto” URI as it relates to its use in software applications; e.g. at “9. Method Registry,” it distinguishes between ACM, SEPA, IMAB, and UPI transactions.  The Specification at 0039 similarly discloses a URI as identifying an application stored within a server: “The EMV payment application URI may comprise a unique identifier corresponding to one or more EMV payment applications 125 stored in payment application server 120. For example, the EMV payment application URI may comprise a string of characters identifying the storage location of the corresponding EMV payment application 125 in payment application server 120.”
[0023] Referring now to FIG. 1, a system for management of electronic wallet databases is indicated generally at 50. In a present embodiment system 50 comprises a plurality of portable computing devices 54-1 . . . 54-n (generically, computing device 54, and collectively, computing devices 54) connected to a network 58 via a wireless base station 62.
[0033] In a present embodiment, device 54 is also configured to maintain a universal wallet application 74 and a universal wallet data file 78. Universal wallet application 74 is maintained within non-volatile storage 212. Processor 208 is configured to execute universal wallet application 74, such that when universal wallet application 74 is loaded on processor 208 . . . .
 mobile device as the “portable computing device” at 54, where each portable computing device is configured to maintain its own “universal wallet application 74” and “universal wallet data file” 78).
[0035] In a present embodiment, system 50 utilizes novel custom uniform resource identifiers ("URI") schemes to pass various forms of data, and/or references to that data, respective to each record 90. Universal wallet application 74 identifies and registers custom URI schemes for each record 90 that conform to the Internet standard described in public RFC 3986--"Uniform Resource Identifier (URI): Generic Syntax", which may be referenced here: http://labs.apache.orq/webarch/uri/rfc/rfc3986.html. ("URI Standard")
[0036] Each type of record 90 that wallet application 74 handles is identified by a custom URI scheme. In accordance with the URI Standard, wallet application 74 defines each scheme identifier as well as each constituent component of the URI--the "authority", "path", "query", and "fragment" components. The nature and contents of this latter set of components varies depending upon the specific attributes of the particular type of record 90 that is being described.
THOMAS at 0035-36 (disclosing that uniform resource identifiers are utilized by the universal wallet application within the mobile device “for each record 90,” in accordance with the RFC 3986 universal resource identifier scheme as referenced in the IETF document).
[0037] Operationally, when one of the URIs associated with a record 90 is encountered during routine user interaction with applications on the mobile device, wallet application 74 is launched and passed the custom URI data associated with a record 90. Such an event triggers the appropriate business process execution within the application 74, based on the specific scheme and data components described in the incoming URI.
THOMAS at 0037 (further disclosing that the URI “passed” from the wallet application 74 triggers the execution of the “appropriate business process . . . within the application.”),
	THOMAS is analogous art as it discloses the use of a universal wallet application operating on a mobile device to store and transmit a plurality of universal resource identifiers to trigger the business logic of an application.  
merchant system as received from a mobile device; and where CHENE discloses the use of a merchant system with merchant kernel and a uniform resource identifier to route data from clients to server; and where THOMAS further discloses a mobile device with a plurality of universal identifiers for a plurality of payment applications: It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the EMV payment system of RADU to incorporate the merchant kernel and uniform resource identifier of CHENE, with the uniform resource identifiers and applications of THOMAS.  This is because the EMV payment system of RADU utilizes a mobile device, payment token, merchant, and remote EMV server, just as the present application, and the substitution with the merchant kernel of CHENE receiving the universal identifiers of THOMAS, can be implemented to a predictable result.  Therefore independent claims 1, 8, and 15 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.  

	Regarding claims 2, 9, and 16, RADU discloses in full:
2.1	 the transaction request is generated by a merchant application in response to a mobile device initiating a transaction with the merchant application.
	RADU at [0029] (“The wallet switch 204 may receive a communication from the merchant /acquirer block 202 when a customer indicates to the merchant that the customer wishes to access a WSP to provide payment for a transaction.”)
	Referring to Fig. 2 of RADU as cited at [0029], the merchant application 202 sends the transaction request to the wallet switch, where the customer has initiated a transaction with the merchant, and the “WSP” is the “wallet service provider.”  Therefore RADU discloses all 

	Regarding claims 3, 10, and 17, RADU discloses in full:
3.1	 the transaction request is generated by a merchant point of sale ("PoS") in response to a payment instrument interfacing with the merchant PoS.
	RADU at [0094] (“Another point worth noting is that the transaction may start, from the merchant's point of view, as a result of an interaction by a user /payment device 608 with a merchant device (not shown apart from block 604; the merchant device may be, e.g., an e-commerce server or a point of sale terminal).”).
	RADU describes here the payment instrument as a “payment device” and the merchant system as a “point of sale terminal.”  Therefore, RADU discloses all elements of claims 3, 10, and 17, and claims 3, 10, and 17 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 4, 11, and 18, RADU discloses:
4.1	 a local EMV payment application and the merchant PoS comprises a merchant PoS kernel, and wherein the local EMV payment application is configured to interact with the merchant PoS kernel to initiate the transaction.
	RADU at [0087] (“Thus the wallet server 206 may retrieve or generate all the data provided at the point of sale in connection with a conventional EMV transaction, including the PAN or payment token for the account selected by the user, a user authentication flag having a "valid" value, an application cryptogram (AC) in some cases, etc.”).
not explicitly disclose the merchant PoS kernel.  However, CHENE discloses the merchant PoS kernel, as recited in independent claim 1, above.  See CHENE at [0006], [0080].
	CHENE further discloses with respect to a merchant PoS kernel:
	CHENE at [0140] (“Firstly, optionally, the kernel application sets 21 a counter N to an initial value, like e.g. zero. The counter N is used for verifying that, each time a transaction is performed at the SE 12, the corresponding service data, transaction data and transaction signature for each transaction have been sent. Thus, data relating to a previous transaction, namely service data, transaction data and signature, is not re-used, so as to avoid the fraud.”).
	Claim 4 recites a local EMV payment application as interacting with the merchant PoS kernel.  RADU discloses that a local EMV payment application is in the prior art with respect to EMV payment systems.  See RADU at Fig 1 (detailing the local EMV payment application as located within the payment card/device at 102).  CHENE discloses the kernel as interacting with the payment application to perform transaction steps.  Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the merchant point of sale terminal of RADU with the merchant kernel of CHENE to obtain the merchant PoS kernel of the claimed invention because the payment system of RADU incorporates the same component elements and the substitution of the merchant application of CHENE with that of THOMAS would yield predictable results.  Therefore, claims 4, 11, and 18, are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 5, 12, and 19, RADU discloses in full:
5.1	 transmitting, by the processor, a transaction data request in response to the remote EMV payment application determining that additional data is needed to authorize the transaction request.
	RADU at [0029] (“The merchant /acquirer block 202 (i.e., either a device operated by the merchant, or by the acquirer, or by a service provider for one or the other) is shown as being in communication with a wallet switch 204.”);
	RADU at [0089] (“At 518, the wallet server 206 may transmit the transaction cryptogram to the merchant /acquirer 202 (FIG. 2), via the wallet switch 204. This indicates that the transaction was progressed successfully at the wallet server 206, and may allow for completion of the transaction via the merchant /acquirer 202 and on to the issuer 112 via the payment network 110.”).
	At Fig. 2, and as disclosed at [0029] and [0089], RADU describes that the merchant system is in communication with the EMV payment application, via the wallet switch, and this involves the exchange of data necessary to validate a transaction request.  Therefore RADU discloses all element of claims 5, 12, and 19, and claims 5, 12, and 19 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 6 and 13, RADU discloses in full:
6.1	 transmitting, by the processor in electronic communication with a payment network, a transaction authorization request comprising the payment token,
	RADU at [0028] (“Like FIG. 1, FIG. 2 shows a payment network 110 and a server computer 112 as referred to above. In some embodiments, these two system components may 
6.2	 in response to receiving the transaction authorization request the payment network is configured to at least one of authorize or settle the transaction.
	RADU at [0089] (“In view of the transaction cryptogram from the wallet server 206, the issuer 112 may treat the transaction as if it had been a mobile device payment transaction with valid pre-PIN entry, as currently implemented today by issuers that support mobile payments via existing payment networks. Assuming all is in order with the user's account, the issuer may return a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.").
	RADU at Fig. 2 discloses the payment network 110, routing transaction authorization requests to the issuer 112, where those transaction authorization requests include payment tokens corresponding to a customer’s payment method, as transmitted by the wallet server 206 and wallet switch 204.  The issuer 112 receives a transaction authorization request, processes it with respect to its validity, authorize or settle, and routes the result back to the payment network.  Therefore RADU discloses all element of claims 6 and 13, and claims 6 and 13 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claims 7 and 14, RADU discloses in full:
7.1	 the remote EMV payment application is configured to process the transaction request by generating a payment cryptogram to be transmitted to the issuer system to authorize the transaction request.

	RADU at [0116] (“It should be noted that where the process of FIGS. 8-10 results in the wallet server 614 receiving (or generating) a cryptogram for the transaction (via block 914 or block 1014 or block 1018, as the case may be), . . . the wallet server 614 may transmit the card details, including the transaction cryptogram, to the merchant 604 via the wallet switch 602. The merchant in turn may transmit an authorization request to the acquirer 606 including the card details and the transaction cryptogram. The authorization request may then proceed in a conventional manner via the payment network (not shown in FIG. 6) to the card account issuer (not shown in FIG. 6). If all is in order with the selected account, a conventional authorization response approving the transaction may be routed back to the merchant 604 from the issuer, via the payment network and the acquirer 606.”).
	The EMV payment application disclosed by RADU transmits the cryptogram associated with the transaction to the merchant, and the merchant in turn transmits an associated cryptogram to the issuer, to route back to the merchant as part of the issuer’s authorization response.  Therefore RADU discloses all element of claims 6 and 13, and claims 6 and 13 are rendered obvious by RADU in view of CHENE and further in view of THOMAS.

	Regarding claim 20, RADU discloses:
20.1	 in response to authorizing the transaction, the issuer system is configured to settle the transaction.
	See RADU at [0089] as cited for claims 7 and 11 above.  The issuer is disclosed as settling the transaction request, by “return[ing] a favorable authorization response that is routed via the payment network 110 to the acquirer/issuer.”  Therefore RADU discloses all elements of claim 20, and claim 20 is rendered obvious by RADU in view of CHENE and further in view of THOMAS.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TAKAYAMA US 9396469 B1 [13:30] For example, in the My Menu screen shown in FIG. 10 (a), when the user is assumed to select a menu item “2: E-Wallet”, which item is hyper-linked to a uniform resource identifier (URI) “wallet:///index”. The browser 401 will then request to the electronic wallet 400 the index information of the electronic wallet, in other words the list of electronic value(s) stored in and managed by the electronic wallet 400. On the other hand, the electronic wallet 400 will reply to the browser 401 with a password input screen display data that is written in a specific markup language. When the password input by the user is sent back from the browser, the electronic wallet 400 will access the smart card 307 via the smart card reader/writer 212 to check the match between the input and the password stored in the smart card 307. If the password input is correct, i.e., the user is assumed to be authenticated, the electronic wallet 400 will reply to the browser 401 with the data indicating a list of 
BRUDNICKI US 20140040139 A1 [0089] In element 1118, mobile banking platform 1102 may communicate the token to portable communication device 50 along with a network identifier. The network identifier may identify a network address of management back end 300 for routing messages from the wallet application to management back end 300. In an example, the network identifier may be a uniform resource identifier (URI). In element 1120, portable communication device 50 may communicate the token to management back end 300 using the network identifier. In reply, management back end 300 may determine whether the user has created a personal identification number (PIN) or other authenticating sequence, and, if not, may communicate, in element 1122, a create PIN message to portable communication device 50. A PIN may be a secret shared by the portable communication device 50 and the system management back end 300 for authenticating the user. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner




/STEVEN S KIM/Primary Examiner, Art Unit 3685